Citation Nr: 0934488	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a spinal disorder also 
claimed as a spinal deformity.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board sitting at the RO in 
June 2009.  A transcript of the hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran gave a history 
of injuring his back prior to service.  The records also show 
that he periodically received treatment for back pain.  X-ray 
findings in service showed sacralization of the transverse 
process of the fifth lumbar vertebrae.  Postservice medical 
records show that he has a current back disability.  The 
questions in the instant case are 1) whether the Veteran 
entered service with a preexisting back disability which was 
aggravated in service or 2) whether any currently diagnosed 
back disability is related to any incident in service.  These 
are medical questions, thus a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions 
(including his reported history of when 
his back pain was in existence).  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify any 
current disability involving the veteran's 
back.  With respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should specifically address 
all of the following:

(a) List all disorders of the back.

(b) State whether any diagnosed back 
disorder represents an acquired back 
disorder.

(c) State whether any diagnosed back 
disorder represents a 
congenital/developmental back disorder.

(d) Give an opinion as to whether it is at 
least as likely as not (i.e., probability 
of at least 50 percent) that any acquired 
back disorder is related to or had its 
onset in service.

(e) If a congenital/developmental back 
disorder is diagnosed, state whether such 
disorder underwent a permanent increase in 
severity of the underlying condition 
during active duty service which was 
beyond the natural progression of the 
disorder

(f) The examiner should opine whether any 
disability is a congenital or 
developmental defect of the low back; and 
if a congenital or developmental defect is 
present, whether there is evidence of any 
superimposed injury to the low back during 
service.

(g) State whether there is any medical 
indications that the Veteran entered 
service with a pre-existing chronic back 
disability and if so, state whether such 
disability underwent an increase in 
severity beyond the natural progression of 
the disability.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the appropriate VA medical 
facility.  The notice should inform the 
veteran of the consequences for any 
failure to report.  See 38 C.F.R. § 3.655.

2. Then readjudicate the issue on appeal.  
If the claim remains denied, provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




